Citation Nr: 1729275	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals, penetrating wound, abdomen with repair of laceration of liver.

2.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals, penetrating wound, abdomen involving muscle group XIX.

3.  Entitlement to a compensable disability rating for residuals, fracture, 11th rib, right with pleural effusion right base.

4.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to November 1960, and from September 1962 to October 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

During his October 2016 videoconference hearing, concerning the claims for increased ratings for his abdomen disabilities, the Veteran testified that he had digestive and stomach problems, including diarrhea.  Concerning the claim for an increased rating for the rib disability, in his October 2016 hearing, the Veteran testified that he had problems breathing and became fatigued while walking.  Concerning his initial increased rating claim for TBI, the Veteran testified that he had trouble concentrating, his short term memory was bad, and his cognitive thinking had worsened.  He reported that he frequently got dizzy and stumbled.  

The Board notes that the last VA examinations the Veteran had to evaluate his service-connected disabilities were in July 2012.  Additionally, from the claims file, it appears that the most recent treatment records are from March 2011.  On remand, the RO is ordered to schedule the Veteran for examinations to determine the current nature, severity, and frequency of his service-connected disabilities, as well as to obtain and associate with the claims folder all treatment records from March 2011 to the present.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for increased ratings, the matter of unemployability has been raised by the record.  Specifically, in his October 2016 hearing, the Veteran testified that one of the reasons he thought he was fired from his job was because of his concentration issues, as a result of his service-connected TBI.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Provide the Veteran and his representative with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected disabilities, specifically from March 2011 to the present.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to evaluate his postoperative residuals, penetrating wound, abdomen with repair of laceration of liver; and postoperative residuals, penetrating wound, abdomen involving Muscle Group XIX.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

Based upon the claims file review and the examination findings, the examiner must specifically address all symptoms resulting from his abdominal injuries (laceration of liver, Muscle Group XIX).  All findings should, to the extent possible, be described in terms the degree of severity (e.g., slight, moderate, moderately severe, severe).  

4. Schedule the Veteran for an appropriate VA examination to evaluate his residuals, fracture, 11th rib, right with pleural effusion right base.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests, including pulmonary function testing, should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner must specifically address the following pulmonary function test findings: Forced Expiratory Volume in one second (FEV-1), the ratio of Forced Expiratory Volume in one second to forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  Testing should also be performed to ascertain the Veteran's maximum oxygen consumption (in ml/kg/min).  Additionally, if there is evidence of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary failure, or the requirement of outpatient oxygen therapy, this should be so stated.  

5. Schedule the Veteran for an appropriate VA examination to evaluate his TBI.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  Based upon the claims file review and the examination findings, the examiner must complete the Traumatic Brain Injury Disability Benefits Questionnaire to evaluate the Veteran's service-connected TBI.

This examiner should also address the functional effects of the Veteran's service-connected disabilities (as listed in a November 2015 rating decision) on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a November 2015 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




